DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 01/25/2022.
Claims 1, 4, 8, 11, 12, 15 have been amended and are hereby entered. 
Claims 1-15 are currently pending and have been examined.
This action is made Final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the step (of seeking…)" in line 2.  There is insufficient antecedent basis for this limitation of “the step” in the claim.
Claim 11 recites, “The computer for inhibiting the spread of a pathogen in accordance with Claim 8, wherein the identified user seeks medical attention in response to the message”. 
Claim 15 recites, “The non-transitory computer-readable recording medium according to claim 12, wherein the identified user seeks medical attention in response to the message”. Claim 15 is rendered indefinite because the preamble states “the non-transitory computer-readable recording medium” but the claim further recites “the identified user”; a user cannot be a part of a non-transitory computer-readable recording medium.
Claim 4 recites the limitation “further comprising the step of seeking, by the identified user, medical attention in response to receiving the message” and Claims 11 and 15 recite the limitation “the identified user seeks medical attention in response to the message”; use of “seeking/seeks medical attention” renders the claims indefinite because the metes and bounds are unclear.  “Seeking medical attention” under its broadest reasonable interpretation could be understood to be a user thinking about going to a doctor, advising an individual to see a doctor, trying to schedule a doctor’s appointment, or actually going to a medical appointment with a doctor.  For purposes of examination, it will be interpreted as advising an individual to see a doctor.  
Claim 4 recites the limitation “further comprising the step of seeking, by the identified user, medical attention in response to receiving the message” and Claims 11 and 15 recite the limitation “the identified user seeks medical attention in response to the message” which render the claims indefinite.  It is unclear how receiving a message can definitively cause a user to seek medical attention.  Examiner takes the position that a message recommending the user seek medical attention may be transmitted to a user; however, a user has to actively make a choice to seek medical attention on his own.  There is no guarantee that transmitting a message to an user will lead to the intended outcome of the user seeking medical attention.  For purposes of examination, this limitation will be interpreted as advising an individual to see a doctor.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-7), machine (claims 8-11), and non-transitory computer readable medium (claims 12-15) (Step 1: yes).  
These limitations of Claim 1, 8 and 12, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activities but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being methods of organizing human activity.  For example, but for the “by the computer” language of Claim 1, comparing…the location data of the computing device associated with the pathogenic user against the location data of the other computing devices to determine whether the computing device of the pathogenic user was within a distance of at least one other computing device within a period of time under its broadest reasonable interpretation in the context of this claim encompasses an individual performing a comparison between two sets of data to make a decision as to whether or not the devices were within a distance of each other.  Similarly, the limitation of when at least one other computing device was within the distance of the computing device associated with the pathogenic user, identifying the user associated with the at least one other computing device, as drafted, is a process that, under its broadest reasonable notifying, using the computer, the identified user, in the context of the claim, involves an individual using a computer to send a notification to another individual that they have been within a distance of a computing device associated with a pathogenic user.  
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the instant claims, the abstract idea is directed to an individual comparing location data of a pathogenic user and other users, determining if the pathogenic user was within a certain distance of the other users, identifying users within that distance, and notifying the identified users. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Claims 8 and 12 recite the same or substantially similar limitations as Claim 1, and the discussion above is equally applicable to Claims 8 and 12. 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 5, reciting particular aspects of how capturing the location data of the computing devices, which under its broadest reasonable interpretation, may involve an individual recording the locations of computing devices; Claim 6, reciting particular aspects of voluntarily enrolling the computing device of a user in a tracking 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “using the computer” of Claim 1; a processor and memory of Claim 8; a non-transitory computer readable medium of Claim 12 amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0005], [0029], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “receiving, using the computer, data indicating one of the users contracted a pathogen, the one user being a pathogenic user” amounts to mere data gathering, recitation of “storing location data of computing devices in a computer, each computing device being associated with a  respective user”; and “by transmitting an email message to the at least one computing device” amount to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as “the period of time being based on the viability of the pathogen outside of a host organism”, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 7, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-4, 9-11, 13-15, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as, receiving data indicating one of the users contracted a pathogen, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing location data of computing devices in a computer, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as Claim 5, Claim 7, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves (Step 2B: No)
		Dependent claims 2-7, 9-11, 13-15, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-15 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hakami (US Publication 20210272702A1) in view of Science Article entitled “Cellphone tracking could help stem the spread of coronavirus. Is privacy the price?” (hereinafter, “Science”), further in view of Boss et al (US Publication 20180052970A1), further in view of Prasad et. al. “ENACT: Encounter-based Architecture for Contract Tracing” (herein after, “Prasad”). 

Regarding Claim 1, Hakami discloses: 
storing location data of computing devices in a computer, each computing device being associated with a respective user ([0078] “The processor 310 can further be generally configured to implement procedures for detecting likelihood of disease transmission and/or send and/or receive signals from the various user devices. The processor 310 can also collect or receive data regarding each user device (e.g., location data) and/or store or forward the data to another entity (e.g., a medical facility, etc.)”; where [0031] discloses that “user devices” may include “workstations, wireless phones, smart phones, personal digital assistants, desktop computers, laptop computers, tablet computers, handheld computers, smart phones, etc.”); see Provisional at [0029] and [0015]). 
receiving, using the computer, data indicating one of the users contracted a pathogen, the one user being a pathogenic user ([0044] “Once a patient is identified as a source of an airborne disease by checking into a hospital and/or testing positively for the disease (e.g., Patient 0, Device A), the pertinent information relevant for airborne disease transmission analysis from his/her corresponding device, Device A, can be directly transmitted 
comparing, using the computer, the location data of the computing device associated with the pathogenic user against the location data of the other computing devices to determine whether the computing device of the pathogenic user was within a distance of at least one other computing device within a period of time (see [0044]-[0045], [0047]-[0049] which describe determining proximities of various users to patient testing positive to a disease. Specifically, [0047] discloses “Once the pertinent information relevant for disease transmission analysis from the communication devices has been transmitted to server 220, it can be stored in a data storage facility 320. Such information can include, but is not limited to, device serial number, proximity of one device with another, and the time these devices where within a specific distance (range)” see Provisional at [0021]-[0025]); 
when at least one other computing device was within the distance of the computing device associated with the pathogenic user, identifying the user associated with the at least one other computing device (see [0044]-[0045], [0047]-[0049] which describe determining proximities of various users, based on user devices, to a patient testing positive to a disease which may impact their risk of contracting the disease. Specifically, [0048] discloses “For example, as shown in FIG. 2, the processor 310 can determine and identify Person B, Person E, and Person F as individuals with whom Patient 0 (Person A) has come into contact. Further, and based on the information about Person B, Person E and Person F, such as, but not limited to, proximity of device B, device E and device F to Person A (device A), and the time these devices were within a specific distance (range) of the device of Patient 0 (Person A), the processor 310 can determine the probability of airborne disease transmission from Patient 0 (Person A) to Person B, Person E, and Person F, respectively.” see Provisional at [0021]-[0025]; and
notifying, using the computer, the identified user ([0050], “In some embodiments, the system, can automatically contact the individuals, Person B, Person E, or Person F, with the highest probability of transmission to request permission to test these individuals for the specific disease and/or for conducting the procedures described herein to determine whether other individuals have come in contact with these possibility infected individuals. The system can contact the possibly infected individuals through either manual or electronic means - such as, but not limited to, through an application or via system generated notifications”; see Provisional at [0026]; Examiner notes that contacting the infected individuals via “electronic means” and “through an application” reads on “using the computer” to notify the identified user)
	With regard to the “comparing” limitation, Examiner notes that Hakami does not explicitly teach comparing location data to determine whether the computing device of the pathogenic user was within a distance of at least one other user within a period of time.  As shown above, Hakami teaches using device proximity to each other for a specified time point to determine if the device of a pathogenic user was within a distance of at least one other computing device within a period of time.  Science, which is directed to using cellphone tracking to stem the spread of the coronavirus, does teach comparing location data of the computing device with the pathogenic user against the location data of the other computing devices (page 4, “A future iteration of the app, soon to be released, would compare a user's recent locations against the location path of an infected person and alert them of potential contact).  The prior art of Hakami differs from the claim language only by the substitution of comparing location data from different users as taught by Science with using proximity data between users’ devices. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. (KSR Rationale B). 
Hakami/Science do not explicitly teach the following, but Boss, which is directed to methods of tracking pathogen exposure, does teach the following limitation: 
by transmitting an email message to the at least one computing device ([0072] “In some embodiments, contact tracking application 212 of user device 200 can periodically (e.g., hourly, daily) check for an exposure alert 322 on exposure processor 222. In another embodiment, after an exposure event has occurred, exposure processor 222 can send out the alert 322 as a notification (e.g., an email, a text message, an in-application alert, etc.), to a set of users” where [0058] teaches “Exposure processor 222 can perform tasks, including, but not limited to, coordinating storage of contact records 224, determining if an individual has been potentially exposed to a pathogen based on contact records 224, and notifying user 202 in the event of an exposure event”). 
Hakami teaches notifying a potentially infected individual via “electronic means” such as “through an application” or “system generated notifications”, but does not explicitly disclose that the individual may be notified via email.  Boss teaches notifying a potentially infected individual via email. The prior art of Hakami differs from the claim language only by substitution of the email notification of Boss for the electronic means of Hakami. The substituted components were known at the time of filing. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. (KSR Rationale B)
Hakami/Science/Boss do not teach the following, but Prasad, which is directed to an encounter-based architecture for contact tracing of an individual with a contagious disease, does teach the following: 
the period of time being based on the viability of the pathogen outside of a host organism (Page 39, Section 2.3, 2: “When a user is diagnosed by the health provider, the health provider generates an alert using the ENACT application using disease and patient-specific parameters and sends it to the patient, via the ENACT app. The patient-specific parameters include how long the patient has been contagious and the time a virus survives on a surface”; page 40 Col 1 “Sending Alert” section to page 40 col 2: “When a patient p observes symptoms, she visits the health provider HP and may be diagnosed with a certain disease. The ∈ C, it finds all the tuples of the form (t, T) and retrieves the tags t. For every tag it obtains, the smartphone computes a set of tags that may have been received by people who were at the different locations the patient visited during the virus survival time τ at those locations. This set g(t, T) depends on the tags it obtained at time T and differs for each tag it obtained from different access points; so if the smartphone obtained n tags of the form t1, t2, . . . tn at time T, it would generate n sets of g(t, T). Suppose the patient’s smartphone obtains ti = h f (ai) from Bi at time T. The smartphone generates the set of tags g(ti, T) by generating τ b numbers forward in the hash chain, starting from the most recent number ti; τ b denotes the number of tags the access point will send during the virus survival period of τ minutes. Then g(ti, T) = {h j (ti)|0 ≤ j < τ b }.”)
Hakami/Science/Boss teach a system that stores location data of a users’ computing device, receives data indicating one of the users has contracted a pathogen, compares location data of the pathogenic user against other users to determine whether the computing device of pathogenic user was within a distance of at least one other computing device within a period of time, identifies a user associated with a computing device that was within the range of the computing device associated with pathogenic user, and notifies the identified user via email message, but does not teach that the period of time is based on the viability of the pathogen outside of a host organism. Prasad does teach using the time of viability of an organism outside a host organism for determining contacts to notify of potential pathogen exposure. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Hakami/Science/Boss with these teachings of Prasad, to use the viability of a pathogen outside the host as the time period 

Regarding Claim 8, Hakami/Science/Boss/Prasad teach the limitations of Claim 1. Claim 8 contains limitations that are the same or substantially similar to Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 8. The only difference is that Claim 8 also includes the additional limitations of a processor and a memory which are also taught by Hakami at [0079]; see Provisional at [0030])

Regarding Claim 12, Hakami/Science/Boss/Prasad teach the limitations of Claim 1. Claim 12 contains limitations that are the same or substantially similar to Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 12. The only difference is that Claim 8 also includes a non-transitory computer-readable recording medium included in a computer, which is also taught by Hakami at [0083]; see Provisional at [0034])

Regarding Claims 2, 9, and 13 Hakami/Science/Boss/Prasad teach the limitations of Claims 1, 8 and 12, respectively.  Hakami further discloses the distance is defined according to criteria established by the United States Center for Disease Control ([0047] “The processor 310 can access the data in the data storage facility 320 and use information such as, but not limited to device serial number, proximity, and time within a specific distance (range) to assign a probability of transmission from a potential disease host to individual(s) they may have come into contact with. This probability would be calculated on a disease-by-disease basis and based on guidelines set by public health officials (e.g., CDC, World Health Organization, etc.) 

Regarding Claims 3, 10, and 14, Hakami/Science/Boss/Prasad teach the limitations of Claims 1, 8 and 12, respectively. Hakami further discloses the distance is less than or equal to six feet from the at least one other computing device ([0047] “for the novel coronavirus, guidelines from the federal Centers for Disease Control and Prevention define “close contact” as anyone who has been within 6 feet of a person infected with the virus for a “prolonged period of time”; see Provisional at [0023]). 

Regarding Claim 4, 11, and 15, Hakami/Science/Boss/Prasad teach the limitations of Claims 1, 8 and 12. Boss further teaches further comprising the step of seeking, by the identified user, medical attention in response to receiving the message (Claim 4) / the identified user seeks medical attention in response to the message (Claim 11 and 15) ([0074] “In the event that analysis component 236 finds that user 202 came into contact with the device identifier of the person carrying the pathogen indicated by alert 322 and is therefore at risk of having been exposed, contact tracking application 212 can present user 202 with further information based on alert 322. This information can comprise, for example, a warning that user 202 may have been exposed to a pathogen; a time or place of the possible exposure; recommendations for how to respond to the possible exposure, including, for example, going to a hospital or doctor's office for a checkup” – recommending the user go to hospital or doctor’s office for checkup reads on “seeks/seeking medical attention”)
Hakami/Science/Boss/Prasad discloses a system that stores location data of a users’ computing device, receives data indicating one of the users has contracted a pathogen, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Hakami/Science/Boss/Prasad with these teachings of Boss, to provide a recommendation to users who may have been exposed to a pathogen with the recommendation to go to a hospital or doctor’s office for a check-up, because quick response and treatment of affected individuals is generally understood to be the best way to prevent or curb the spread of an epidemic (Boss at [0065]). 


Regarding Claim 5, Hakami/Science/Boss/Prasad teach the limitations of Claim 1. Hakami further discloses: 
capturing the location data of the computing devices ([0078] “The processor 310 can also collect or receive data regarding each user device (e.g., location data) and/or store or forward the data to another entity (e.g., a medical facility, etc.)”; where [0031] discloses that “user devices” may include “workstations, wireless phones, smart phones, personal digital assistants, desktop computers, laptop computers, tablet computers, handheld computers, smart phones, etc.”); see Provisional at [0029] and [0015]).; and
transmitting the captured location data to the computer ([0043] “The devices can be configured such that once connected, they can exchange information relevant for airborne disease transmission analysis, or other analysis that would require information regarding proximity of devices. Such information can include, but is not limited to, device serial number, proximity of one device with another, and the time these devices where within a specific (e.g., Patient 0, Device A), the pertinent information relevant for airborne disease transmission analysis from his/her corresponding device, Device A, can be directly transmitted to the server 102 through the communications network 210”; see Provisional at [0020], [0021])

Regarding Claim 6, Hakami/Science/Boss/Prasad teach the limitations of Claim 1.  Boss, which is directed to tracking pathogen exposure between individuals using mobile devices, further teaches:  
further comprising the step of voluntarily enrolling the computing device of a user in a tracking service offered by an entity operating the computer ([0091] “In another embodiment, the invention provides a method that performs the process steps of the invention on a subscription, advertising, and/or fee basis”; “In this case, the service provider can create, maintain, support, etc., a computer infrastructure that performs the process steps of the invention for one or more customers. In return, the service provider can receive payment from the customer(s) under a subscription and/or fee agreement, and/or the service provider can receive payment from the sale of advertising content to one or more third parties”). 
Hakami discloses a system that stores location data of a users’ computing device, receives data indicating one of the users has contracted a pathogen, compares location data of the pathogenic user against other users, identifies a user associated with a computing device that was within the range of the computing device associated with pathogenic user, and notifies the identified user, but does not teach that the user may voluntarily enroll in a tracking service.  Boss does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Hakami/Science/Boss/Prasad 

Regarding Claim 7, Hakami/Science/Boss/Prasad teach the limitations of Claim 1. Hakami further teaches further comprising the step of invoking a location services operation in the computing devices, wherein the location services operation causes the computing device to capture location data ([0078] “The processor 310 can also collect or receive data regarding each user device (e.g., location data); see Provisional at [0029]. Examiner notes that to the extent the Applicant’s specification discloses “invoking a location services operation” and a “location services application” at [0028], the applied reference reads on the claim language as it captures location data of a user’s device).  



Response to Applicant’s Remarks/Arguments
Please note: When referencing page numbers of Applicant’s response, references are to page numbers as printed. 

Claim Objections
	The objection to Claim 4 is withdrawn in view of Applicant’s amendment. 

112(b) Rejections
	The 112(b) Rejection for lack of antecedent basis in Claims 1, 8 and 12 is withdrawn in view of Applicant’s amendments. 

101 Rejections
	Applicant’s arguments have been fully considered but are not persuasive. On page 6, Applicant summarizes rejections.  At  top of page 7, Applicant presents Step 1 of the Subject Matter Eligibility Test which establishes that Claims 1, 8 and 12 are directed to statutory categories of invention, as noted in NFOA.  
	At top of page 8, Applicant summarizes Step 2A prong 1 and 2 analyses, and cites to NFOA position that the claims are directed to methods of organizing human activity.  Applicant specifically points to the limitations comparing…the location data of the computing device associated with the pathogenic user against the location data of the other computing devices to determine whether the computing device of the pathogenic user was within a distance of at least one other computing device within a period of time and when at least one other computing device was within the distance of the computing device associated with the pathogenic user, identifying the user associated with the at least one other computing device, and asserts that it was inferred that these steps are mental processes. Examiner respectfully disagrees; as shown in NFOA and above in 101 section, the limitations were not determined to be directed to mental processes.  The claim as a whole is directed to an individual obtaining data and performing a comparison, which may involve use of a computer (see MPEP 2106.04(a)).  The broadest reasonable interpretation of the comparing… limitation in the context of this claim is understood to be an individual performing a comparison between two or more sets of data to make a decision as to whether or not the devices were within a distance of each other.  Applicant continues (page 9), “Claims do not recite a mental process when they do not contain limitations that can be practically performed in the human mind, for instance, when the human mind is not equipped to perform the claim limitations (See MPEP §2106.04(A)(2)IIIA). The comparing and identifying steps as recited in the claims cannot practically be performed in the human mind by virtue of the volume of calculations that need to be performed in a short period of time.”  Examiner notes that while it was not determined that the Claim recites a mental process, the 
	Next, on page 8, Applicant asserts that even if Claim 1 is found to be directed to a judicial exception, Step 2A Prong 2 requires determining if the recited judicial exception is integrated into a practical application, and states “One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field”. On page 9, Applicant asserts that “The present application includes a teaching in the specification about how the claimed invention improves another technology”.  However, Applicant has not disclosed a technological problem existing with current systems for pathogen exposure tracking to which the claimed invention provides an improvement. Applicant summarizes the features of the claimed invention, citing to paras. 0034-0035 of specification and stating, “As a result, the speed and accuracy of identifying people who may have been exposed to individuals who have tested positive for a pathogen are facilitated to be enhanced” and “The number of fatalities suffered by deadly pathogens are also facilitated to be reduced”.  Para. 0035 states, “As a result, in each example embodiment, the speed and accuracy of identifying people who may have been exposed to individuals who have tested positive for a pathogen are facilitated to be enhanced.”  However, Applicant has not described any technological deficiencies or problems caused by the technological environment to which the claim is confined (a computer system).  
At bottom of page 9, Applicant asserts that even if claim 1 is found to be directed to a judicial exception, Step 2B requires analyzing the claim as a whole to determine whether any additional element or ordered combination of elements is sufficient to ensure that the claim amounts to significantly more than the exceptions, and summarizes Claim 1 features. On page 10, Applicant asserts that the combination of all the claimed steps taken together amount to 
On page 10, Applicant argues “Claim 1 does not merely recite an idea of itself capable of being performed mentally by a human such as obtaining and comparing intangible data, and data recognition and storage. Rather, claim 1 integrates an ordered combination of elements into a process for inhibiting the spread of a pathogen to reduce human fatalities from the pathogen”.  Examiner notes that while the intended outcome may be to reduce fatalities from the pathogen, the claimed invention merely gathers data to compare location data and notifies a user via email message when it is determined they were within a distance of a pathogenic user, which is not the same as reducing fatalities from a pathogen.  
	At bottom of page 10-page 11, Applicant asserts the totality of the steps act in concert to improve another technical field, “generally the field of tracking the progress of a pathogen spreading through a human population, and more specifically, identifying people who have come in contact with a person infected with a pathogen so the identified people can implement measures to inhibit spread of the pathogen”.  As stated above, no evidence of improvements over existing systems have been cited. Any purported improvements may be improvements to the abstract idea itself, but are not improvements to a technological field.  See MPEP 2106.04(d)(1) and MPEP 2106.05(a).  
	For these reasons, the 101 rejection is maintained.  

103 Rejections
Applicant’s arguments with respect to claim(s) 1, 8 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

New references have been necessitated by Applicant’s amendments. 


Conclusion

The following prior art not relied upon is made of record: 
US20150100330A1, which teaches detecting disease outbreaks by receiving location data from a mobile device associated with a user. 
US20170209102A1, which teaches contact tracing based on times and physical locations of individuals.  
US20170206334A1, which teaches proximity tracing methods to detect transmission of an infectious agent between members of a population. 

                Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A. K. A./
Examiner, Art Unit 3626	                                                                                                                                                         	
/JONATHAN DURANT/Primary Examiner, Art Unit 3619